Citation Nr: 0619546	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-40 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Entitlement to service connection for claimed sea 
sickness.  

2.  Entitlement to service connection for claimed dizzy 
spells.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a personality 
disorder.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs





ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the RO.  

The veteran requested a hearing before a Veterans law Judge 
at the RO in his November 2004 Substantive Appeal.  He was 
scheduled for such a hearing in May 2005, but withdrew his 
request for that hearing.  See 38 C.F.R. § 20.702(e) (2005).  

The veteran's claim for a personality disorder was the 
subject of a previous decision.  The Board has a legal duty 
to address the "new and material evidence" requirement 
under 38 C.F.R. § 3.156(a) regardless of the actions of the 
RO.  

If the Board finds that new and material evidence has been 
submitted, it is bound by a statutory mandate to consider the 
merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  


FINDINGS OF FACT

1.  The veteran currently is not shown to have sea sickness 
that is due to any event or incident of his active military 
service in World War II.  

2.  The veteran is not shown to have a current condition 
productive of dizzy spells that is due to any event or 
incident of his period of active military service during 
World War II.  

3.  The veteran's claim of service connection for a 
personality disorder was previously denied in an unappealed 
September 1946 rating decision.  

4.  The evidence presented since the 1946 decision is not 
shown to be more than cumulative in nature or to raise a 
reasonable possibility of substantiating the veteran's claim.   


CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by sea sickness due to disease or injury that was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 
(2005).  

2.  The veteran is not show to have a disability manifested 
by dizzy spells due to disease or injury that was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 
(2005).  

3.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for a personality 
disorder has not been presented.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107, 5108, 7104, 7105 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.156, 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

The RO has obtained records of treatment reported by the 
veteran,  For reasons described in further detail 
hereinbelow, a VA examination addressing the etiology of the 
veteran's disorders has not been found to be "necessary" 
under 38 U.S.C.A. § 5103A(d).  

To date, the RO has not afforded the veteran a VA 
examination, with opinions as to the etiology of his claimed 
disorders.  Such opinions are "necessary" under 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159 when: (1) there is competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there 
is evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period, (3) there is 
an indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  

In this case, however, there is no medical evidence 
indicating current disability, let alone medical evidence 
linking the veteran's claimed disorders to service, and there 
exists no reasonable possibility that a VA examination would 
result in findings favorable to the veteran.  Accordingly, 
the Board finds that etiology opinions are not "necessary."  
See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a November 2003 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  
The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA notice was issued prior to the appealed 
April 2004 rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claims and 
assist him in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  However, the 
absence of such notification is not prejudicial in this case, 
involving only service connection claims.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.  

The Board is also aware of the considerations of the Court in 
Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), regarding the need for notification of the evidence 
and information that is necessary to reopen a claim and what 
is necessary to establish entitlement to the underlying claim 
for the benefit sought.  However, in the November 2003 
letter, the veteran was advised of both the type of evidence 
needed to reopen his claim and what was necessary to 
establish entitlement to the claimed benefit.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


I.  Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Board has reviewed the veteran's entire claims file and 
finds no competent evidence either during service or 
thereafter, showing complaints, findings or treatment for an 
acquired disability manifested by sea sickness.  

The veteran is shown to have been seen for complaints of 
dizzy spells during service, including in December 1945, 
January 1946 and April 1946.  However, the April 1946 
examination report noted that physical and neurological 
examinations had been essentially negative.  

Subsequent to service, the veteran has asserted, in his May 
2004 Notice of Disagreement that he suffers from sea sickness 
and dizzy spells.  However, he has presented no medical 
evidence to show current disability related thereto, despite 
the fact that he was notified of the requirement of such 
evidence in the November 2003 "duty to assist" letter.  

In the absence of current disability related to claimed sea 
sickness or dizzy spells, the preponderance of the evidence 
is against the veteran's claims of service connection.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  


II.  New and Material

The Board notes that personality disorders are not considered 
diseases or injuries for purposes of VA regulations.  See 
38 C.F.R. § 3.303(c).  

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In this case, the veteran's claim of service connection for a 
personality disorder was denied in a September 1946 rating 
decision on the basis that the personality disorder was a 
constitutional or developmental abnormality and not a 
disability for VA compensation purposes.  The veteran did not 
appeal from this decision.  

The Board therefore finds that the May 1946 decision is final 
under 38 U.S.C.A. § 7105.  The question for the Board now is 
whether new and material evidence has been received by the RO 
in support of the veteran's claim since the issuance of that 
decision.  

The evidence of record at the time of the May 1946 decision 
included an April 1946 Report of Board of Medical Survey.  
This report noted that physical and laboratory work-ups 
failed to reveal any organic basis for the veteran's 
complaints of headaches and dizzy spells.  The veteran was 
characterized as shallow, egocentric, immature, and insecure 
and was diagnosed as having a personality disorder.

The August 1946 VA neuropsychiatric examination report noted 
that the veteran's neurological status and mental status were 
negative.  The examiner found the veteran to have been 
somewhat guarded in giving his past history and questioned 
his reliability, but reported no evidence of a 
psychoneurosis.  

Since the September 1946 rating decision, no competent 
evidence has been presented to support the veteran's claim.  
As such, the evidentiary record including the veteran's own 
recent statements cannot be found to be more than cumulative 
in nature or to otherwise raise a reasonable possibility of 
substantiating his claim.  

The veteran's lay assertions in substance are repetitive of 
the previous information in the record.  As a layperson, the 
veteran also is not competent to diagnose a current 
disability or render an opinion regarding its etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As already noted, personality disorders are not considered 
diseases or injuries for purposes of VA regulations.  See 
38 C.F.R. § 3.303(c).  

Accordingly, the Board finds that new and material evidence 
has not been submitted to reopen the claim for service 
connection.  To this extent, the appeal must be denied.  


ORDER

Service connection for sea sickness is denied.  

Service connection for dizzy spells is denied.  

New and material evidence has not been presented to reopen 
the claim of service connection for a personality disorder.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


